            Case 8:19-cv-03437-PX Document 1 Filed 12/02/19 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

CHRIS BRUSZNICKI, et al.                             *
                                                     *
               Plaintiffs                            *
                                                     *
       v.                                            *       Case No.
                                                     *
PRINCE GEORGE’S COUNTY, et al.                       *
                                                     *
                                                     *
               Defendants.                           *

*      *       *       *        *     *       *      *       *       *      *       *          *

                                    NOTICE OF REMOVAL

TO THE CLERK OF THE ABOVE ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant Prince George’s County Department of the

Environment removes the state court action described below to this Court.

    1. On August 29, 2019, an action was filed in the Circuit Court for Prince

George’s County, captioned Brusznicki v. County, case number, CAE19-15731.

    2. This civil action may be removed from the circuit court to this Court pursuant to 28

U.S.C § 1441(a) because this Court has original jurisdiction pursuant to 28. U.S.C. § 1331, as

Plaintiff alleges that Section 14-817 of the Tax-Property Article of the Maryland Annotated

Code violates the Privileges and Immunities Clause of the Fourteenth Amendment. See Compl.

Counts I and III.

    3. The complaint and summons were delivered to Defendant on November 1, 2019.

    4. Defendant has attached to this Notice a copy of all “process, pleadings, documents and

orders which have been served” upon it pursuant to Local Rule 103.5(a).

    5. It appears that Plaintiffs served the State of Maryland to only provide notice of the
           Case 8:19-cv-03437-PX Document 1 Filed 12/02/19 Page 2 of 3



constitutionality challenge to the statute. See Compl. ¶¶ 2-5 (excluding the State as a party).

Nevertheless, Defendant County on December 2, 2019 obtained the State’s consent to this

removal action.

       WHEREFORE, Defendant prays that:

       A. This action be removed to the United States District Court for the District of

Maryland; and

       B. The Circuit Court for Prince George’s County, Maryland shall proceed no further in

this case unless and until it is remanded.



                                              Respectfully submitted,



                                              __________/s/_____________________
                                              Russell A. King, Jr., Federal Bar No. 18394
                                              Associate County Attorney
                                              14741 Governor Oden Bowie Drive
                                              Office of Law, Room 5121
                                              Upper Marlboro, Maryland 20772
                                              e-mail: raking@co.pg.md.us
                                              (301) 952-5225 (voice); (301) 952-3071 (facsimile)
                                              Attorney for Defendants
           Case 8:19-cv-03437-PX Document 1 Filed 12/02/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on December 2, 2019, a copy of the foregoing Notice of Removal

was forwarded, postage prepaid, via first class mail, to:

Geoffrey Polk, Attorney at Law
939 W. North Ave. Ste 830
Chicago, IL 60642
Counsel for Plaintiffs

STATE OF MARYLAND
c/o Brian E. Frosh
Maryland State Attorney General
200 St. Paul Place
Baltimore, MD 21202




                                                            _______/s/____________________
                                                            Russell A. King, Jr.
